Citation Nr: 9912707	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  98-01 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to restoration of a 100 percent evaluation for 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1966 to January 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal following a March 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which proposed reduction 
of the evaluation for PTSD from 100 percent to 50 percent.  
The veteran was notified of the proposal in April 1997, and 
timely requested a hearing.  A September 1997 rating decision 
then effectuated that reduction, and assigned an effective 
date in December 1997.  The veteran disagreed with and 
appealed the determination that the rating would not be 
restored.  

The Board notes that, in a January 1998 substantive appeal to 
the Board, the veteran stated his belief that his alcohol 
abuse was a form of self-medication for PTSD.  The veteran 
may be attempting to claim entitlement to service connection 
for alcohol abuse secondary to PTSD.  The veteran and his 
representative should submit that claim to the RO if the 
veteran wishes to pursue such a claim.  

The veteran requested a hearing before the Board at the local 
RO.  A hearing before the Board by videoconference was 
scheduled at the local RO in November 1998.  The veteran 
requested that the hearing be rescheduled, and that request 
was granted.  However, the veteran failed to attend the 
rescheduled hearing in March 1999.  The veteran has not 
explained his failure to attend that hearing and has not 
requested that the hearing be rescheduled.  The veteran has 
been afforded the right to a hearing.  38 C.F.R. § 20.700 
(1998).  The Board may proceed with a determination on the 
merits of the claim.


FINDINGS OF FACT

1.  A 100 percent evaluation for PTSD was effective in 
November 1994, less than five years prior to a December 1997 
rating reduction. 

2.  PTSD is currently manifested by anger, irritability, 
impaired impulse control, disturbed sleep, some neglect of 
hygiene, hypervigilance, and depression, but is not 
manifested by circumstantial or circumlocutory speech, 
delusions, hallucinations, disorientation, or inability to 
form relationships.

3.  A March 1997 proposal to reduce the disability evaluation 
for PTSD from 100 percent to 50 percent was justified, and 
all due process and regulatory requirements were met prior to 
effectuation of the reduction.


CONCLUSION OF LAW

Restoration of a 100 percent disability rating for PTSD is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.105(e), 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a rating decision issued in February 1995, the veteran was 
awarded service connection for PTSD, and the RO assigned a 
100 percent evaluation under the provisions of 38 C.F.R. § 4. 
132, Diagnostic Code 9411, effective November 1994.  The 
veteran was notified in April 1997 of a March 1997 rating 
decision which proposed reduction of the veteran's disability 
evaluation from 100 percent to 50 percent, on the basis that 
the recent VA examination showed material improvement.  The 
veteran was advised that he had 60 days to submit additional 
evidence and that he would be afforded a hearing if he so 
requested.

In that same month, the veteran requested a hearing.  
Following a May 1997 personal hearing, the proposal to reduce 
the veteran's evaluation to 50 percent was confirmed.  By a 
September 1997 rating decision, the proposed reduction to 50 
percent was made effective in December 1997.  In October 
1997, the veteran disagreed with that decision.  A statement 
of the case was issued in November 1997, and the veteran 
submitted a substantive appeal in January 1998.  

The veteran contended, in his October 1997 disagreement and 
in his January 1998 substantive appeal, that the March 1997 
and February 1998 VA examinations on which the RO based the 
proposal to reduce his disability evaluation and determined 
that restoration was not warranted were not as complete as 
the prior examination.  The veteran also contended that the 
reduction was improper because his psychiatric disability did 
not improve, and that any improvement noted was temporary and 
could not be maintained under the ordinary conditions of 
life.  The Board finds that the veteran's notice of 
disagreement and his appeal contended that he should retain a 
100 percent evaluation for PTSD, but did not raise any other 
issues. 

At the time of a January 1995 VA examination, the veteran, 
who was separated from his wife, lived alone in an abandoned 
building, which had no running water.  He received mail at a 
shelter for the homeless.  He was unemployed.  He reported 
use of alcohol, marijuana, crack cocaine, and other illegal 
drugs.  The veteran was unshaven, unkempt, with poor personal 
hygiene and an obvious skin infection on his left hand.  His 
speech was coherent but profusely profane.  He denied 
hallucinations or delusions.  He was extremely paranoid and 
suspicious.  He reported flashbacks, nightmares, and non-
specific homicidal ideation.  He used projection as a defense 
and did not take responsibility for his own actions.  His 
insight was limited.  His memory was intact.  His judgment 
was questionable, particularly under the influence of mood-
altering substances or intoxicating agents.  The examiner 
concluded that the veteran had chronic, moderate PTSD for 
which he had received no treatment.  The examiner diagnosed 
additional disabilities, including alcoholism and 
polysubstance abuse.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 30-40.

At the time of a March 1997 VA examination, the veteran 
reported that he was living with a female friend.  He stated 
that he used alcohol "occasionally."  He denied current use 
of drugs.  He reported financial problems.  The veteran's 
personal hygiene was poor.  He reported dreaming about 
Vietnam.  His thought production and continuity was good.  He 
was oriented.  His remote and recent memory were intact, 
although there was some decrease in immediate memory.  He was 
able to do serial 7's times three without error.  His 
relationship to reality was good, with no thought disorder 
noted.  His insight and judgment were fair.  He was not 
suicidal or homicidal.  His affect was angry.  The veteran 
reported that he had recently been jailed for spousal abuse.  
The examiner concluded that the veteran had moderate PTSD 
which caused moderate social and industrial impairment, and 
also concluded that he had "a lot of difficulty" with a 
personality disorder which affected the way he viewed himself 
and others.  The examiner stated that the veteran's alcohol 
use was in partial remission.  The examiner assigned GAF 
score of 50 to 55.

At the time of a personal hearing conducted in May 1997 at 
the RO, prior to submission of a substantive appeal in 
January 1998, the veteran testified that his PTSD now 
required medication.  He presented medication labeled as 
hydroxyzine.  He reported receiving outpatient mental health 
treatment.  The veteran contended that, although his PTSD was 
subject to periodic improvement, such improvement could not 
be maintained.  The veteran complained of nervousness and 
nightmares.

VA outpatient treatment records dated in April 1997 and in 
May 1997 reflect that the veteran sought medication for his 
"nerves" and considered additional drug and alcohol 
treatment. 

On VA examination conducted in February 1998, the veteran 
complained of rages, nightmares, tension, and inability to 
relax.  He stated that he was largely confined to his house 
because he felt safe there.  He reported averaging three to 
four hours of sleep each night with use of hydroxyzine.  He 
reported a constant state of hypervigilance.  He was 
attending a support group for Vietnam veterans at Catholic 
Charities.  He reported drinking six to seven quarts of beer 
per day.  He was convicted of driving under the influence of 
alcohol in December 1997.  The veteran's clothing was dirty.  
He was tense and angry.  He did not maintain eye contact and 
responded only to direct questions.  He was coherent and 
goal-directed.  No delusions or hallucination were reported.  
He was oriented; there was no memory impairment; his insight 
was adequate.  The examiner concluded that the veteran 
continued to have intrusive thoughts of combat and difficulty 
in interpersonal relationships with poor control of 
aggressive impulses.  The examiner assigned a GAF score of 
50-55.

The veteran contends that the March 1997 examination on which 
the proposal to reduce his evaluation was based was not as 
thorough as the prior examination, conducted in 1995, 
contends that he is still irritable, angry, and a danger to 
himself and others, and that his 100 percent evaluation 
should therefore be restored.  The Board must determine 
whether the preponderance of the evidence establishes that 
the rating reduction was warranted.  If the evidence supports 
restoration of the 100 percent evaluation, or is in relative 
equipoise, the veteran prevails and the appeal must be 
granted. 

A disability evaluation may be reduced.  38 C.F.R. § 
3.105(a).  However, before a reduction may be implemented, a 
rating decision proposing the reduction must be issued, the 
veteran must be advised of the proposed reduction, must be 
advised that he or she has 60 days to present evidence 
showing that the reduction should not be implemented, and 
must be advised that a hearing may be requested.  38 C.F.R. 
§§ 3.105(e), (h).  The veteran was so notified in this case, 
and was afforded a hearing as he requested.  

If a disability evaluation has been in effect for five years 
or more, additional factors and regulatory provisions must be 
considered.  38 C.F.R. § 3.344.  However, in this case, a 100 
percent evaluation which was effective in November 1994 had 
been in effect less than five years when reduction was 
proposed in April 1997 or when the proposed reduction was 
effectuated in December 1997.  Therefore, no additional 
regulatory provisions are applicable.  See 38 C.F.R. § 3.344; 
Brown v. Brown, 5 Vet. App. 413 (1993).  Nevertheless, 
general VA regulations are applicable in rating reduction 
cases where the rating has been in effect for less than five 
years.  Brown, 5 Vet. App. at 420, 421.

The basis of disability evaluations is the ability of the 
individual to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.  The various 
disabilities are identified by separate diagnostic codes.  38 
C.F.R. § 4.27.  Within diagnostic codes, specific ratings are 
determined by the application of regulatory criteria which 
are based on the average impairment of earning capacity 
caused by the rated disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Among the regulations applicable to general claims involving 
reduction and restoration of ratings, 38 C.F.R. § 4.1 states 
that "[i]t is . . . essential, both in the examination and in 
the evaluation of the disability, that each disability be 
viewed in relation to its history."  38 C.F.R. § 4.2 provides 
that the various reports must be reviewed so that the current 
rating may accurately reflect the elements of disability 
present.  Thus, decisions involving rating restoration, as 
with all VA rating decisions, must be based upon review of 
the entire history of the veteran's disability.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594.  Furthermore, 38 C.F.R. § 
4.13 provides that, when any change in an evaluation is to be 
made, "the rating agency should assure itself that there has 
been an actual change in the condition, for better or worse, 
and not merely a difference in the thoroughness of the 
examination or in use of descriptive terms."  Brown, 5 Vet. 
App. at 420.

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under the general rating formula for mental disorders, 
effective prior to the veteran's March 1997 examination, the 
date of the "claim" in this case, provide a 50 percent 
evaluation when PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted when PTSD symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Initially, the Board notes that the veteran's evaluation for 
PTSD was not reduced on the basis of one examination.  
Rather, the evaluation was reduced after two VA examinations 
had been conducted, one in March 1997 and one in February 
1998.  Additionally, the veteran provided testimony at a 
personal hearing conducted in May 1997.  The Board finds that 
these examinations, which extended over a period of nearly 
one year, provide a period of evaluation of sufficient length 
to ascertain that the improvement noted at the March 1997 
examination was sustained and was maintained under the 
conditions of ordinary life.  The Board finds that the 
reduction was based on adequate examination, and that the 
veteran's contentions that any improvement was temporary is 
contradicted by the evidence of record.  

In this case, comparison of the veteran's symptoms, including 
the circumstances of his daily life, at the time of the 
February 1995 VA examination, as compared to his 1997 and 
1998 VA examinations, and his personal testimony at the May 
1997 hearing, present a striking difference.  At the time of 
the 1995 examination, the veteran was essentially homeless.  
While the veteran received his mail at a homeless shelter, he 
was so isolated from others that he did not routinely use the 
shelter, but lived in an abandoned building which had no 
running water.  The veteran had a visible skin infection on 
one hand.  He was unshaven, his personal hygiene was poor, 
his clothes were dirty.  He was able to communicate verbally, 
but swore "profusely."  He did not accept responsibility 
for his actions, his insight was limited, his judgment 
questionable.  A GAF score of 30 to 40 was assigned.  That 
score, as defined by Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV), applicable to rating evaluations under 
38 C.F.R. § 4.129, is assigned where there is major 
impairment in several areas or there is serious impairment in 
communication or judgment or inability to function in almost 
all areas.  The veteran, who had no home, no job, and no 
ongoing contact with family or friends, manifested serious 
impairment.  The Board notes that the examiner attributed all 
deficiencies in functioning to PTSD, although describing PTSD 
as "moderate."

In contrast, at the time of the March 1997 and February 1998 
examinations, the veteran presented quite a different 
disability picture.  He reported at the time of the March 
1997 examination that he had been living with a girlfriend 
for several months, and the veteran noted in his January 1998 
substantive appeal that the relationship was continuing.  The 
veteran contended in that appeal that the 100 percent 
evaluation was still appropriate because there were serious 
problems in the relationship, with arguing and fighting.  The 
Board notes, however, that although the veteran had 
difficulty with the relationship, the evidence reflects that 
he established and maintained a personal relationship.  The 
criteria for a 50 percent evaluation specifically state that 
the evaluation is warranted where there is "difficulty" in 
maintaining relationships.  

In contrast to the veteran's appearance in 1995, in 1997 and 
in 1998 the examiners did not describe any obvious untreated 
medical problems.  The veteran testified at his May 1997 
hearing that he was receiving medication for hypertension.  
The Board finds that the veteran was no longer so isolated, 
suspicious, or otherwise impaired by psychiatric disability 
that he was unable to seek appropriate medical care.  The 
Board is persuaded that this evidence contradicts the 
veteran's assertion that he has been unable to maintain any 
improvement in his psychiatric disability.  

The Board likewise is persuaded that the veteran's 
demonstrated ability to seek and obtain medication for his 
PTSD and his continued attendance at veteran support groups 
are consistent with moderate disability, as reflected by a 50 
percent evaluation, but are inconsistent with a higher 
evaluation.  

The evidence reflects that the veteran's judgment was 
"fair" at the time of the 1997 and 1998 VA examinations, 
but this appears to reflect an improvement from the 
descriptions of the veteran's judgment as "questionable" at 
the time of the 1995 VA examination.  The examiners in 1997 
and 1998 both noted that the veteran's clothes were dirty, 
but the evidence as a whole reflects that the veteran's 
personal hygiene was much improved, as there are no comments 
that the veteran remained unkempt, unshaven, or the like.  
The Board is particularly persuaded that the veteran's 
hygiene was improved because the notes of VA outpatient 
treatment in April 1997 and May 1997 contain no notations of 
any problem in this area.

While the evidence reflects that the veteran meets or 
approximates some criteria for evaluations in excess of 50 
percent, the evidence also reflects that the veteran does not 
meet all criteria listed for a 50 percent evaluation.  In 
particular, the veteran did not display circumstantial, 
circumlocutory, or stereotyped speech on any VA examination 
or at the time of outpatient treatment.  There is no medical 
evidence that the veteran has panic attacks.  There is no 
medical finding that his long-term memory is impaired or that 
he has difficulty following complex commands.  The Board 
notes that, in contrast to the description of the veteran's 
"profuse profanity" at the time of the 1995 VA examination, 
there is no notation of such interference with communication 
on either the 1997 or 1998 VA examination, and the veteran 
displayed an ability to respond to questions and to express 
himself verbally at the May 1997 personal hearing.  

The Board notes that the examiners who conducted the 
veteran's 1997 and 1998 VA examination described the 
veteran's PTSD as "moderate."  While the Board need not 
accept the examiners' descriptions as requiring that a 50 
percent evaluation be assigned, the Board notes that a 50 
percent evaluation is consistent with such descriptions.  The 
GAF of 50 to 55 assigned at the time of each of those 
examinations is also consistent with a 50 percent evaluation, 
since a GAF of 51 to 60 is defined in DSM-IV as applicable 
where there are moderate symptoms, such as flat affect, and 
moderate difficult in social and occupational function, 
including few friends and conflicts with peers or co-workers.  

The Board notes that the evidence that the veteran was 
arrested for physical abuse of his girlfriend in early 1997 
supports the conclusion of the VA examiners that the veteran 
has impaired impulse control and periods of violence.  The 
Board notes that a 100 percent evaluation is warranted where 
there is persistent danger of hurting self or others.  38 
C.F.R. § 4.130 (emphasis added).  The Board does not find 
that the evidence of one reported assault during 1997 and 
continued manifestations of impaired impulse control, anger, 
or irritability, meets or approximates the criteria for 
persistent danger so as to meet or approximate an evaluation 
in excess of 50 percent.

In particular, the Board observes that the veteran's own 
statements reflect recognition that some of his current 
impairment and symptomatology is due to alcohol abuse.  The 
Board observes that legal authority specifically prohibits 
monetary compensation for disability due to the abuse of 
alcohol or drugs, on either a direct or secondary basis.  38 
U.S.C.A. §§ 105, 1110; VAOPGCPREC 2-97 (Jan. 16, 1997).  The 
veteran may seek service connection for alcohol abuse as 
secondary to PTSD, since compensation is but one of the 
potential title 38 benefits which could flow from a 
determination that a disability is service-connected.  See 
Barela v. West, 11 Vet. App. 280 (1998).  Nevertheless, the 
evaluation for compensation purposes may not include 
disability due to alcohol abuse.  Id. 

The language of 38 U.S.C.A. § 1110, as amended by the Omnibus 
Budget Reconciliation Act of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388-1351, clearly and unambiguously 
provides that "no compensation shall be paid if the 
disability is a result of the veteran's ... abuse of alcohol or 
drugs."  Barela, 11 Vet. App. at 282, 283.  "The word 'no' 
is clear and unequivocal; it brooks no exceptions or 
limitations."  Id.  Consequently, compensation is precluded 
either for disability due to abuse of alcohol or drugs, even 
if that disability is secondarily service-connected pursuant 
to 38 C.F.R. § 3.310(a) or for an increase in a rating for 
service-connected PTSD based on manifestations of alcohol or 
drug abuse.  

Thus, the Board finds that the veteran's conviction for 
driving while under the influence of alcohol cannot be 
considered as meeting the criteria for persistent danger of 
hurting himself or others, since driving while alcohol-
impaired, even if secondary to PTSD, must be attributed to 
use of alcohol, and therefore, cannot be considered to 
increase the veteran's compensable disability.  38 U.S.C.A § 
1110; 38 C.F.R. § 4.14; see Waddell v. Brown, 5 Vet. App. 
454, 456-57 (1993).  In light of the preclusion against 
considering driving while under the influence in determining 
whether the veteran is a persistent danger to himself or 
others, the evidence does not support a finding that the 
veteran met this criteria, so as to warrant restoration of 
the 100 percent evaluation, at the time of either the 1997 or 
the 1998 VA examination.  

The Board further notes that the preponderance of the 
evidence establishes that the veteran's PTSD is not his only 
psychiatric disability.  The evidence reflects that the 
veteran has a personality disorder.  Service connection 
cannot be granted for a personality disorder, and, to the 
extent that any current symptomatology may be separated from 
the effects of service-connected PTSD, the symptoms of 
personality disorder are not compensable.  38 C.F.R. § 
3.303(c). 

The Board notes the veteran's contentions that he has many 
serious problems due to his PTSD, and the Board finds that 
those contentions are credible.  Nevertheless, the Board 
finds that the severity of impairment due to psychiatric 
disability decreased prior to the veteran's March 1997 VA 
examination.  Certainly, the veteran continues to have a 
flattened affect, disturbances in motivation and mood, with 
irritability and anger, impaired impulse control, and his 
judgment is no better than "fair."  

Although the evidence reflects that the veteran does display 
some symptoms listed in the criteria for a 70 percent 
evaluation, the Board does not find that the evidence 
establishes that the veteran meets or approximates the 
criteria for an evaluation in excess of 50 percent.  Further, 
the evidence is not in equipoise to support a findings that 
the veteran approximates any higher evaluation.  Rather, the 
Board finds that the preponderance of the evidence as a whole 
establishes a picture of psychiatric disability more 
consistent with a 50 percent evaluation than with any higher 
evaluation.  Therefore, the veteran's appeal for restoration 
of a 100 percent evaluation for PTSD must fail.


ORDER

Restoration of a 100 percent evaluation for post-traumatic 
stress disorder is denied.  



		
	JAMES A. FROST 
	Acting Member, Board of Veterans' Appeals


 

